 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          TYLT, INC.,                                  CASE NO. C19-0646JLR

11                               Plaintiff,              ORDER TO SHOW CAUSE AND
                   v.                                    STRIKING MOTION FOR
12                                                       SUMMARY JUDGMENT AND
                                                         CORPORATE DISCLOSURE
            WIRELESS ADVOCATES, LLC, et
13                                                       STATEMENT
            al.,
14
                                 Defendants.
15
            This matter comes before the court sua sponte. On May 2, 2019, Plaintiff Tylt,
16
     Inc. (“Tylt”) filed this lawsuit against Defendants Wireless Advocates, LLC (“Wireless
17
     Advocates”) and Car Toys, Inc. (“Car Toys”) (collectively, “Defendants”). (Compl.
18
     (Dkt. # 1).) On June 28, 2019, after Defendants filed their answer to the complaint,
19
     Defendants filed a corporate disclosure statement. (Corp. Disc. (Dkt. # 13).) The court
20
     has reviewed Tylt’s complaint and finds that Tylt failed to allege an adequate basis for
21
     subject matter jurisdiction. In addition, the court has reviewed Defendants’ corporate
22


     SHOW CAUSE ORDER - 1
 1   disclosure statement and finds that Defendants failed to comply with Western District of

 2   Washington Local Civil Rule 7.1. The court therefore orders the parties, within seven

 3   days of the date of this order, to serve and file submissions that includes the following

 4   information:

 5          Tylt asserts that the court’s subject matter jurisdiction is based on diversity of

 6   citizenship under 28 U.S.C. § 1332. (Compl. ¶ 4.) For purposes of assessing diversity

 7   jurisdiction, the court must consider the domicile of all members of a limited liability

 8   company. Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.

 9   2006); see also Local Rules W.D. Wash. LCR 8(a) (“If plaintiff is asserting that this court

10   has jurisdiction based on diversity, the complaint must identify the citizenship of the

11   parties, and, if any of the parties is a limited liability corporation (LLC) . . . identify the

12   citizenship of the . . . members of those entities to establish the court’s jurisdiction.”).

13   Tylt alleges that Defendant Wireless Advocates, LLC (“Wireless Advocates”), is a

14   Washington limited liability company with its principal places of business in Seattle,

15   Washington. (Compl. ¶ 2.) But Tylt fails to allege the citizenship of any of Wireless

16   Advocates’ members. (See generally id.) Absent such allegations, the court cannot

17   determine if Tylt has properly invoked this court’s subject matter jurisdiction based on

18   the parties’ diversity of citizenship. 1

19
            1
20              The court notes that if any member of Wireless Advocates is itself a limited liability
     company, Tylt must provide information about the citizenship of the members of that limited
     liability company as well, which is determined in the same manner described above—namely, by
21
     establishing the citizenship of each member. See Johnson, 437 F.3d at 899 (examining the
     citizenship of a limited partnership whose partners included limited liability companies by
22   looking to the citizenship of the members of those limited liability companies). This process


     SHOW CAUSE ORDER - 2
 1          Western District of Washington Local Civil Rule 7.1 states that a party’s corporate

 2   disclosure statement must identify “any member or owner in a joint venture or limited

 3   liability corporation (LLC).” W.D. Wash. LCR 7.1(a)(2). Further, in diversity actions, a

 4   party’s corporate disclosure statement “must also list . . . those states in which the party,

 5   owners, partners, or members are citizens.” W.D. Wash. LCR 7.1(b). Defendants’

 6   corporate disclosure statement does not comply with either requirement for Wireless

 7   Advocates. (See Corp. Disc.) Instead, Defendants merely state that Wireless Advocates

 8   “has no parent corporation and no publicly held corporation owns 10% or more of its

 9   membership interests.” (See id.)

10          Accordingly, the court ORDERS Tylt to show cause why this case should not be

11   dismissed for lack of subject matter jurisdiction. If Tylt fails to provide the court with the

12   information described above within seven days of the date of this order, the case will be

13   dismissed without prejudice. Further, because “[f]ederal courts must determine that they

14   have jurisdiction before proceeding to the merits,” Lance v. Coffman, 549 U.S. 437, 439

15   (2007) (citations omitted), the court STRIKES Car Toys’ pending motion for summary

16   judgment (see MSJ (Dkt. # 21)). If Tylt establishes that the court has subject matter

17   jurisdiction over this case, Car Toys may re-note its motion. The court also STRIKES

18   Defendants’ corporate disclosure statement (Dkt. # 13) and ORDERS Defendants to file a

19   corporate disclosure statement that complies with Western District of Washington Local

20   Civil Rule 7.1 within seven days of the date of this order. If Defendants fail to file an

21
     continues until every layer of limited liability company membership has been reduced to the
22   citizenship of its individual members.


     SHOW CAUSE ORDER - 3
 1   amended corporate disclosure statement that complies with this order, Defendants may be

 2   subject to monetary sanctions for their failure to comply with the court’s local rules and

 3   this order.

 4          Dated this 18th day of March, 2020.

 5

 6                                                    A
                                                      JAMES L. ROBART
 7
                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     SHOW CAUSE ORDER - 4
